Citation Nr: 1803285	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's hypertension has not been shown to result in blood pressure readings that were predominantly higher than 160 systolic or 100 diastolic.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.3.4.10, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with a notice letter in March 2011.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in April 2011 and November 2016.  As such, the Board will proceed to the merits of the appeal.

Rating Criteria

The Veteran is currently rated at 10 percent for hypertension under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent disability rating is warranted when the diastolic pressure is predominantly 110 or more, or the systolic pressure predominantly is 200 or more. Id.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, with moderately severe symptoms.  Id.  A 60 percent rating is warranted where diastolic pressure is 130 or more with severe symptoms.  Id.

Note 1 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For the purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm. 

Note 2 states: Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

Facts and Analysis

The Veteran contends that his hypertension is more severe than the disability rating assigned contemplates because he has had trouble controlling it and it has caused other health problems.  1/18/2013 Notice of Disagreement; 4/10/2014 VA 9 Appeal to Board of Appeals.  Additionally, the Veteran argued that new guidelines have been announced that make his hypertension more severe than as represented by VA to his prejudice in prosecuting, albeit warranting a rating in excess of 10 percent.  12/15/2017 Appellate Brief.

In May 2010, the Veteran was seen three times for his hypertension.  In his first visit, he went to the emergency room with complaints that his fingers were tingling and that he did not feel right.  His blood pressure reading was 220/132.  He was prescribed an oral medication.  His next visit was nine days later for shortness of breath.  His blood pressure reading was 158/115.  On that day, his blood pressure was taken seven more times and only one reading was above 100 diastolic pressure at 103; no reading was above 160 systolic pressure.  They changed his medication at that time.  He went four days later and reported that his blood pressure medicine was making him light headed and dizzy.  His blood pressure reading was 153/107.  12/30/2010 Medical Treatment Record-Government Facility, at 5, 9-10, 12.

At a VA examination in April 2011, the Veteran reported symptoms of headaches, chest pain and sweating.  He also did not experience overall functional impairment from his disability.  He was being treated with an oral medication.  His blood pressure readings were recorded as 158/108, 158/108, 164/110.  The examiner noted that the Veteran's daily activity required compliance with medications and modified diet.  Exercise needed to be included in regimen as adjunct for blood pressure control.  The examiner stated that the subjective factors were chest pain, dizziness, and sweating.  The objective factors are elevated blood pressure readings.  The examiner noted that there were no residuals from the hypertension regarding eye, heart, artery, kidneys, nerve, or psychiatric.  4/24/2011 at VA Examination, 
at 1-4.

A November 2012 private treatment record shows blood pressure readings of 164/100 and 170/106.  1/18/2013 Medical Treatment Record-Non-Government Facility, at 5.

The Veteran was afforded another VA examination in November 2016.  It was documented that the Veteran was prescribed three medications for his hypertension.  His blood pressure readings were 132/90, 134/92, and134/90.  The examiner noted no function impact due to the service-connected hypertension.  12/5/2016 C&P Examination.

After reviewing all of the evidence of record, to include that set forth above, the Board finds that entitlement to a disability rating greater than 10 percent for hypertension is not shown.  Specifically, the rating criteria specify that a 10 percent disability rating requires that the Veteran's blood pressure be controlled by oral medication or have predominant blood pressure readings of systolic higher than 
160 or diastolic higher than 100.  The Board finds that the preponderance of the competent evidence weighs against such findings.  For the majority of the appeals period, the Veteran's blood pressure readings have been below these numbers, with the Veteran on oral medication for blood pressure.  The Veteran did have blood pressure readings of 220/132 in May 2010, and readings of 164/100 and 170/106 in November 2012.  The readings from November 2012 are within the range for a 
10 percent disability rating.  The Board notes that the May 2010 reading was prior to the Veteran being prescribed medication to control his hypertension and is the only reading near a higher rating.  The objective evidence shows that the Veteran's hypertension did not manifest with blood pressure readings predominantly higher than 200 systolic or 110 diastolic, as would be required for a 20 percent disability rating.  As such, the Board finds the preponderance of the evidence weighs against 
a rating in excess of 10 percent.

The Board acknowledges the Veteran's contentions that his trouble controlling his hypertension has caused other health problems.  However, the Board finds that the competent and probative evidence weighs against this.  Indeed, the 2011 VA examination report reflects that there were no residuals from the hypertension regarding eye, heart, artery, kidneys, nerve, or on his psychiatric being.  Additionally, the 2016 VA examination report notes no related complications or functional impact.  Additionally, the Board acknowledges that Veteran's argument that new guidelines have been announced that make his hypertension more severe than as represented by VA to his prejudice in prosecuting, albeit warranting a rating in excess of 10 percent.  However, the Board is bound by the regulatory criteria in adjudication of this appeal and is not legally able to adjudication under newly announced guidelines.  See 38 C.F.R. § 19.5 (2017) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").

In sum, the weight of the medical and other evidence of record is against a finding that the Veteran's symptoms more closely approximate the criteria required for a rating higher than 10 percent at any time during the appeal period.  


ORDER

A rating in excess of 10 percent for hypertension is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


